          Case 1:19-cr-00444-RMB Document 53 Filed 07/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
JOHN PIERRE DUPONT,
  a/k/a “John Gary Rinaldo,”                         :     19 Cr. 444 (RMB)
  a/k/a “John Gary,”
                                                     :
              Defendant.
----------------------------------                   x

               WHEREAS, on or about June 13, 2019, JOHN PIERRE DUPONT, a/k/a “John

Gary Rinaldo,” a/k/a “John Gary” (the “Defendant”), was charged in an Indictment, 19 Cr. 444

(RMB) (the “Indictment”), with wire fraud, in violation of Title 18, United States Code, Sections

1343 and 2 (Count One); and aggravated identity theft, in violation of Title 18, United States Code,

Sections 1028A(a)(1), 1028A(b), and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property,

real or personal, which constitutes or is derived from proceeds traceable to the commission of the

offense charged in Count One of the Indictment;

               WHEREAS, on or about July 29, 2021, the Defendant pled guilty to Counts One

and Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count One of the Indictment and

agreed to forfeit to the United States, pursuant to pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), a sum of money equal to $245,000

in United States currency, in that such a sum represents property, real and personal, which
          Case 1:19-cr-00444-RMB Document 53 Filed 07/29/21 Page 2 of 4




constitutes or is derived from proceeds traceable the offense alleged in Count One of the

Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $245,000 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Alex Rossmiller of counsel, and the Defendant, and his counsel, Zawadi Baharanyi,

Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $245,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOHN

PIERRE DUPONT, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
         Case 1:19-cr-00444-RMB Document 53 Filed 07/29/21 Page 3 of 4




Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
         Case 1:19-cr-00444-RMB Document 53 Filed 07/29/21 Page 4 of 4




               8.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:                                                                  July 26, 2021
       Alex Rossmiller                                              DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-2415


JOHN PIERRE DUPONT


By:     /s/John Dupont                                              7/26/2021
       John Pierre Dupont                                           DATE



By:    /s/Zawadi Baharanyi                                          7/26/2021
       Zawadi Baharanyi, Esq.                                       DATE
       Attorney for Defendant
       Federal Defenders of New York
       52 Duane Street
       New York, NY 10007

SO ORDERED:

                                                                         7/29/2021
HONORABLE RICHARD M. BERMAN                                         DATE
UNITED STATES DISTRICT JUDGE
